         Case 1:20-cv-03668-GHW Document 18-1 Filed 07/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

SAMANTHA SILVA KUMARAN, et al.,                      )
         Plaintiffs/Petitioners,                     )
                                                     )
v.                                                   )      Case No. 1:20-cv-03668-GHW
                                                     )
NATIONAL FUTURES ASSOCIATION, et al.,                )
          Defendants.                                )

       AFFIDAVIT IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

        GREGORY M. BOYLE, being duly sworn deposes and states as follows:

     1. The undersigned is a partner at the law firm of Jenner & Block LLP, 353 N. Clark Street,

Chicago, IL 60654.

     2. The undersigned submits this affidavit in support of his motion for admission to appear as

counsel pro hac vice for National Futures Association, in the above-captioned matter.

     3. As shown in the attached certificate of good standing, the undersigned is a member in good

standing of the Bar of the State of Illinois.

     4. The undersigned has never been convicted of a felony.

     5. The undersigned has never been censured, suspended, disbarred, or denied admission or

readmission by any court.

     6. There are no pending disciplinary proceedings against the undersigned in any State or

Federal Court.

     7. The undersigned respectfully requests that he be admitted to practice before this Court in

the above-captioned matter.




                                                 1
Case 1:20-cv-03668-GHW Document 18-1 Filed 07/22/20 Page 2 of 2
